Citation Nr: 0828624	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from April 1952 to April 1954.  He passed away 
in November 2005.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit sought.

The appellant testified before the undersigned Veterans Law 
Judge at a personal hearing held in June 2008 at the RO.  At 
that hearing, the claimant clarified her contentions, and it 
became apparent that she was raising a previously 
unadjudicated claim of clear and unmistakable error (CUE) in 
a prior RO decision.  She contends that the RO erred in not 
assigning an earlier effective date for the veteran's total 
disability rating based on individual unemployability (TDIU).  
It is unclear exactly which RO decision is in question.  The 
CUE claim is referred to the RO for appropriate action, to 
include clarification of the details of the claim.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran died in November 2005; his death certificate 
lists as the cause of death respiratory failure due to or as 
a consequence of non-Hodgkin's Lymphoma, T-cell lymphoma.

2.  At the time of his death, the veteran was in receipt of 
service connected compensation for a left tibia fracture with 
peroneal nerve disturbance, a lumbar strain and sprain, an 
anxiety disorder, and a right shoulder injury.

3.  A service connected disability did not cause or 
substantially and materially contribute to the veteran's 
death, nor did any service connected disability hasten the 
veteran's death.


CONCLUSION OF LAW

The criteria for a finding of entitlement to service 
connection for the cause of the veteran's death are not met.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Correspondence to the claimant in January 2006 fully informed 
her of the elements of her claim of service connection for 
the cause of the veteran's death, to include service 
connection for additional disabilities, described the 
evidence and information needed to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
claimant in obtaining such.  The letter did not inform the 
claimant of the conditions for which a veteran was service 
connected at the time of his death.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The Board finds, however, that 
the matter decided below may be addressed at this time, 
without further remand, because any errors in notice are not 
prejudicial, and because the appellant has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim. As she has demonstrated in her 
argument, correspondence, and testimony, the appellant was 
fully aware of the veteran's service connected disabilities 
at the time of his death.  Moreover, the October 2006 
statement of the case and the October 2007 supplemental 
statement of the case provided the missing information.  
While the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

VA additionally has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting the 
claimant in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
treatment records from 1985 to death were obtained and 
associated with the file, as were relevant private medical 
records identified by the claimant.  The Board notes that 
many of the older private records identified by the appellant 
were already contained in the file in relation to past claims 
by the veteran.  No VA medical opinion was deemed necessary 
in light of the lack of evidence of any relationship between 
service-connected disabilities and the cause of death 
identified on the death certificate.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Service Connection for the Cause of Death

According to VA law, when a veteran dies from a service 
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

At the time of his death, the veteran was service connected 
for a left tibia fracture with peroneal nerve disturbance, a 
lumbar strain and sprain, an anxiety disorder, and a right 
shoulder injury.

The death certificate lists the cause of the veteran's death 
as respiratory failure due to or as a consequence of non-
Hodgkin's lymphoma, T-cell lymphoma.  No other condition is 
listed as contributing to death.  

A review of service medical records shows no diagnosis of or 
treatment for non-Hodgkin's lymphoma; the disease was not 
diagnosed until approximately July 2005.  Non-Hodgkin's 
lymphoma is not a listed chronic disease subject to 
presumptive service connection; it is presumptive for 
herbicide exposed veterans, but there is no evidence or 
allegation of such exposure in this veteran's case.  Service 
connection for the listed cause of the veteran's death is not 
warranted.

Further, there is no evidence that any of the veteran's 
service connected orthopedic disabilities contributed to or 
caused his death in any manner.  No VA or private doctor 
indicates any role of the service connected disabilities in 
the death.  The claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As was noted above, the appellant has raised a CUE claim with 
regard to the assigned effective date of the veteran's TDIU 
claim.  The current claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is inextricably intertwined with 
this unadjudicated claim.  Section 1318 provides that 
benefits may be payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.  A deceased veteran for purposes of this provision 
is a veteran who dies not as the result of his or her own 
willful misconduct and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling if: 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  See 38 U.S.C.A. § 1318 (a)(b); 
38 C.F.R. § 3.22 (2006).  The total rating may be schedular 
or based on unemployability.  38 C.F.R. § 3.22.

As the appellant's CUE claim, if substantiated, would affect 
the length of time for which the veteran was rated totally 
disabled due to service connected disabilities, the CUE claim 
must be resolved before the DIC claim under 38 U.S.C.A. 
§ 1318.

Accordingly, the case is REMANDED for the following action:

1. The RO should develop and adjudicate 
the appellant's claim of CUE with regard 
to the effective date of TDIU.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  The appellant 
and her representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


